Wells, J.
Payment in good faith and without knowledge cf the service of trustee process, on the part of the party so pay *144ing, will discharge the trustee, although in fact service had been made in a legal and proper manner previous to the time of such payment. Gen. Sts. c. 142, § 28. This was held to be the law before the adoption of the statute (Rev. Sts. c. 109, § 5). Williams v. Marston, 3 Pick. 65. The reason of the rule applies with equal propriety and force where service is made upon one agent or officer of a corporation, and payment is afterwards made in good faith by another agent or officer without knowledge, on his part, of such service. And that the statute is to be so construed and applied is determined by the case of Spooner v. Rowland, 4 Allen, 485. The only question then is whether there has been any laches or unreasonable delay in communicating information of the process to the agent or officer making the payment.
In the present ease the facts are that the service was made upon the proper officer of the city in Boston on Saturday, October 20, after noon. The principal defendant was employed at Mount Hope Cemetery, and was discharged on Saturday, October 20, and paid by the superintendent in charge of the work there, on Monday, October 22, at about five o’clock in the afternoon. Considering the extent of the relations of the city to employees in its various departments, and the other circumstances of the case, among which we include the fact that such payments were usually made about the first of each month from a pay-roll transmitted with the funds from the treasurer’s office, we think there had not been, at the time of this payment, such unreasonable delay to notify the superintendent of the service DÍ the trustee process as should deprive the city of the benefit of the payment.
It is contended that the payment by the superintendent, without the pay-roll and the proper order from the city authorities, was in his own wrong, and cannot operate as a payment by the city. For this ground reliance is placed upon an ordinance of the city regulating the disbursement of funds from its treasury The purpose of the ordinance undoubtedly is to prevent impropei and unauthorized payments by the disbursing agents of the city and to secure a proper system of accountability. It cannot have *145the effect to prevent a payment actually made from operating to discharge the debt, by reason of a noncompliance with the prescribed forms.
The case finds the payment to have been made from funds belonging to the city in the hands of the agent who had charge of the work upon which the principal defendant had been employed. Such a payment must operate to extinguish the debt which is the subject of the trustee process, and the trustee can be held only for what was due to the principal debtor. The court are therefore of opinion that the judgment of the superior court discharging the trustee should be affirmed.